Citation Nr: 1700923	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-15 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral hearing loss.  

2. Entitlement to service connection for laryngeal cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975 and was awarded the National Defense Service Medal.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in, Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, and denied service connection for laryngeal cancer.  The Veteran subsequently perfected an appeal of both issues.  The RO in Pittsburgh, Pennsylvania currently has jurisdiction over the appeal.

The Veteran originally requested a Board hearing in his May 2013 substantive appeal, but withdrew that request in September 2014.  No other hearing request remains pending.

The issues of entitlement to service connection for balance problems and a sleep disorder have been raised by the record in a March 2012 statement, but 
have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for laryngeal cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence indicates the Veteran's hearing loss has been manifested by, at worst, Level II hearing loss in both ears.  




CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records.  The Veteran's service treatment records and service personnel records are on file.  Additionally, the Veteran was afforded a VA audiological examination in January 2012.  The examiner detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not asserted that his hearing loss has worsened since that examination.  In light of the foregoing, the Board finds that the duty to assist has been satisfied.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
II. Analysis

The Veteran is seeking an initial compensable evaluation for bilateral hearing loss, service connection for which was granted effective December 30, 2010.  During the course of the appeal, the Veteran has stated that he experiences difficulty understanding speech, especially high pitched tones, and that his hearing loss causes balance problems, difficulty sleeping, memory loss, and social impairment.  He has also reported that he experiences constant tinnitus.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

After review of the record, the Board finds that a compensable evaluation is not warranted for the Veteran's bilateral hearing loss at any time during the period under review.

The only audiometric findings of record are those obtained during the January 2012 VA audiological examination.  The audiogram conducted during that examination showed puretone thresholds of 10, 15, 75, and 85 decibels in the right ear, and 10, 25, 70, and 80 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  Average puretone thresholds were 46 decibels in the right ear and 46 decibels in the left.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in both ears.  Where hearing loss is at Level II bilaterally, a noncompensable rating is assigned under Table VII.

Although the Board sympathizes with the Veteran's statements regarding the functional impact of his hearing loss on his daily life, including difficulty understanding speech, including soft voices and high pitched tones, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examination highly probative, and notes that it was conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the VA examiner reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).
The Board has also considered whether referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R.       § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step, or element, inquiry.

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.; see also Anderson v. Shinseki, 23 Vet. App. 423 (2009) (the Thun criteria are to be interpreted as elements rather than steps).
Additionally, pursuant to Johnson v. McDonald, 762 F.3d 1365 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple service-connected disabilities in an exceptional circumstance where evaluation of the individual disabilities fails to capture the collective impact of all of the experienced symptoms.  Johnson, 762 F.3d at 1366.

As already discussed, the Veteran reported difficulty understanding speech, including soft voices and high pitched tones.  The Board finds that these effects of hearing loss are adequately considered by the schedular rating criteria.  Those criteria specifically provide for ratings based on all levels of hearing loss, and such symptoms and effects relate to diminished hearing acuity and speech recognition, which is generally the foundation of the schedular criteria. 

Moreover, in regards to the rating schedule, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Table VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85, 4.86 includes revisions, effective June 10, 1999, see 64 Fed. Reg. 25206 (May 11, 1999), that are instructive in this case.  In forming the revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning that veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  These findings were considered in construction of the rating schedule.  Thus, the Board finds that functional impairment due to hearing loss is considered in the schedular criteria.  

Furthermore, the Veteran's tinnitus has been noted by the Veteran to be "constant," and its combined effects with his bilateral hearing loss disability are therefore presumed to have presented themselves during the audiological examination. Notably, the Veteran has not distinguished the effects of his tinnitus from the effects of his hearing loss.  Indeed, the Veteran reported in his notice of disagreement that his tinnitus prevents him from sleeping, and subsequently requested that VA adjudicate his claim of entitlement to service connection for a sleep disorder secondary to hearing loss.  Accordingly, the Board finds that the Veteran's difficulty in understanding speech has been considered in his schedular evaluations of tinnitus and bilateral hearing loss.  Additionally, the Veteran does not assert and the record does not reflect that the Veteran experiences additional symptoms resulting from the combined effects of his hearing loss and tinnitus which are not contemplated by the respective schedular evaluations.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effects of multiple conditions.  Johnson, 762 F.3d at 1366.

On the other hand, the Board finds that the symptoms of balance problems, difficulty sleeping, memory loss, and social impairment are not considered in the schedular criteria and are, therefore, extra-schedular symptoms.  Thus, they meet the first element of Thun.  However, the evidence of record does not show that there are other indicia of an exceptional disability picture.  Notably, the record does not reflect and the Veteran does not contend that his hearing loss has caused marked interference with employment, led to frequent hospitalizations, or contributed to an exceptional or unusual disability picture.  In short, the evidence of record does not reflect that the Veteran's disability picture "has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization," such that the second element of Thun is met.  Thun, 22 Vet. App. at 116.  Accordingly, the Board finds that the case need not be referred for a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Finally, the Board notes that it has referred claims for balance problems and a sleep disorder as secondary to service-connected hearing loss in this decision.  The Veteran has also filed a claim of entitlement to service connection for memory loss, which was denied by the RO in May 2015; the Veteran did not appeal that decision.  Likewise, while the Veteran's complaints of social impairment may be representative of a disability that has developed as a result of, or has been aggravated by, his service-connected bilateral hearing loss and tinnitus, the Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  In this regard, the Board encourages the Veteran to file such a claim if he is interested in pursuing entitlement to service-connected benefits for his social impairment.   See 38 C.F.R. § 3.155 (2016).

In summary, the most probative evidence of record fails to demonstrate that a compensable evaluation is warranted for the Veteran's bilateral hearing loss.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

Concerning the Veteran's laryngeal cancer, he asserts that such was caused either by exposure to contaminated water while serving at Camp Lejeune or exposure to asbestos, specifically while stationed aboard the U.S.S. Iwo Jima (LPH-2).  In support of his contention, the Veteran's representative cited to a private website noting asbestos use in naval ship construction.  

The Veteran's service personnel records note that the Veteran had over ten months of foreign and/or sea service, and was deployed on a ship from October 1973 to May 1974.  His service treatment records note service on the U.S.S. Iwo Jima in December 1973 and May 1974.  

In December 2012, a VA physician provided a negative opinion concerning a link between the Veteran's laryngeal cancer and his exposure to contaminated water at Camp Lejeune, but did not address the asbestos aspect of the claim.  

To this point, no attempt has been made to determine the extent of the Veteran's asbestos exposure while serving aboard the U.S.S. Iwo Jima.  Therefore, the Board finds that the case must be remanded to accomplish such.  If evidence of asbestos exposure is found, the Veteran should be scheduled for an examination by an oncologist to provide an opinion concerning whether the Veteran's laryngeal cancer was caused by the asbestos exposure.  

Accordingly, the case is REMANDED for the following actions:

1. Attempt to verify through official sources the Veteran's claimed exposure to asbestos while aboard the U.S.S. Iwo Jima (LPH-2) from December 1973 to May 1974.  All responses received should be documented in the claims file, and the appellant notified of any negative response.

2. If, and only if, the evidence reflects that the Veteran was exposed to asbestos during service, schedule the Veteran for an examination by an otolaryngologist (ENT).  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's laryngeal cancer was caused by his exposure to asbestos during military service?  

A rationale for any opinions expressed should be set forth.  If the ENT cannot provide the above opinion without resorting to speculation, he/she should explain why the opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


